FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

AJENE EDO,                            
               Plaintiff-Appellant,
                v.
GEICO CASUALTY COMPANY,
                        Defendant,         No. 04-35279
               and                           D.C. No.
                                          CV-02-00678-AJB
GEICO GENERAL INSURANCE
COMPANY; GEICO INDEMNITY                     OPINION
COMPANY; GOVERNMENT EMPLOYEES
INSURANCE COMPANY, Subsidiaries
of Geico corporation,
             Defendants-Appellees.
                                      
    On Remand From The United States Supreme Court

                   Filed January 9, 2008

     Before: Stephen Reinhardt, Marsha S. Berzon, and
               Jay S. Bybee, Circuit Judges.

                    Per Curiam Opinion




                            341
342               EDO v. GEICO GENERAL INS.


                          OPINION

PER CURIAM:

   This appeal comes before us on remand from the Supreme
Court. See Safeco Ins. Co. of Am. v. Burr, 127 S. Ct. 2201
(2007). The Court affirmed our holding in Reynolds v. Hart-
ford Financial Services Group, Inc., 435 F.3d 1081 (9th Cir.
2006), that liability under 15 U.S.C. § 1681n(a) for “willfully
fail[ing] to comply” with the Fair Credit Reporting Act
(FCRA) includes reckless disregard of statutory duties. Burr,
127 S. Ct. at 2208. The Court also agreed with our holding that
quoting or charging a first-time premium can be “an increase
in any charge for . . . any insurance, existing or applied for.”
Id. at 2210 (quoting 15 U.S.C. § 1681a(k)(1)(B)(i)). In addi-
tion, the Court held that notice is required only when consid-
eration of a consumer’s credit report is a necessary condition
for the increased rate. Id. at 2212 (citing 15 U.S.C.
§ 1681m(a)). Finally, reversing our holding, the Court held
that the baseline for determining whether a first-time rate is
a disadvantageous increase is the rate the applicant would
have received had the company not taken his credit score into
account. Id. at 2213.
                  EDO v. GEICO GENERAL INS.                    343
   The Court held that GEICO was not liable because “the ini-
tial rate offered to Edo was the one he would have received
if his credit score had not been taken into account, and
GEICO owed him no adverse action notice under
§ 1681m(a).” Id. at 2214. The Court rejected Edo’s alternative
theory that GEICO’s offer of a policy with one subsidiary was
an “adverse action” because it amounted to a “denial” of
insurance through a lower cost policy with another subsidiary.
Id. at 2214 n.17.

   Plaintiffs did not raise on appeal any basis for liability other
than the theories rejected by the Court. Therefore we affirm
the district court’s summary judgment.

  AFFIRMED.